Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Claims 3 and 18 have been canceled. Claims 1-2, 4-17, and 19-20 are pending. Claims 1-2, 4-17, and 19-20 have been examined. Claims 1-2, 4-17, and 19-20 have been allowed. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Attorney Alan Harrison on 8/23/2020.

Claims 3 and 18 are canceled.

Claims 1, 4, 10, and 19 are amended as following:
1. (Currently Amended) A method comprising:
obtaining a putative design for a vapor chamber lid for an electronic device ;
obtaining a steady state solution of governing equations of the putative design, wherein the governing equations include a thermal energy equation in a solid domain of the putative design and include continuity, momentum, and energy equations in vapor and liquid/wick domains of the putative design, by:
calculating evaporator mass flux, evaporator heat flux, and evaporator temperature from the governing equations using an estimated vapor core temperature as a boundary condition;
calculating condenser mass flux, condenser heat flux, and condenser temperature from the governing equations using evaporator mass flux, evaporator heat flux, and evaporator temperature as boundary conditions;
calculating a power error between power produced by the electronic device and power emitted to ambient from the governing equations using the evaporator mass flux, evaporator heat flux, evaporator temperature, condenser mass flux, condenser heat flux, condenser temperature, and estimated vapor core temperature as boundary conditions;
adjusting the estimated vapor core temperature using the power error, and
repeating calculations of the evaporator mass flux, evaporator heat flux, evaporator temperature, condenser mass flux, condenser heat flux, condenser temperature, and power error and adjustment of the estimated vapor core temperature until the power error is less than a first threshold value for power error; 
iteratively:
modifying the putative design in response to a difference between the evaporator temperature of the steady state solution and a second threshold value for evaporator temperature, and obtaining a new steady state solution of the governing equations for the putative design; 
setting a final design for the vapor chamber lid when is less than the second threshold value for evaporator temperature; and
fabricating a vapor chamber lid according to the final design.

4. (Currently Amended) The method of claim 1 further comprising assembling the vapor chamber lid to an electronic device.

10. (Currently Amended) A non-transitory computer readable medium embodying computer executable instructions, which when executed by a computer cause the computer to implement the method of:
obtaining a putative design for a vapor chamber lid for an electronic device;
obtaining a steady state solution of governing equations of the putative design, wherein the governing equations include a thermal energy equation in a solid domain of the putative design and include continuity, momentum, and energy equations in vapor and liquid/wick domains of the putative design, by:
calculating evaporator mass flux, evaporator heat flux, and evaporator temperature from the governing equations using an estimated vapor core temperature as a boundary condition;
calculating condenser mass flux, condenser heat flux, and condenser temperature from the governing equations using evaporator mass flux, evaporator heat flux, and evaporator temperature as boundary conditions;
calculating a power error between power produced by the electronic device and power emitted to ambient from the governing equations using the evaporator mass flux, evaporator heat flux, evaporator temperature, condenser mass flux, condenser heat flux, condenser temperature, and estimated vapor core temperature as boundary conditions;
adjusting the estimated vapor core temperature using the power error; and
repeating calculations of the evaporator mass flux, evaporator heat flux, evaporator temperature, condenser mass flux, condenser heat flux, condenser temperature, and power error and adjustment of the estimated vapor core temperature until the power error is less than a first threshold value for power error;
iteratively:
modifying the putative design in response to a difference between the evaporator temperature of the steady state solution and a second threshold value for evaporator temperature, and 
obtaining a new steady state solution of the governing equations for the putative design; 
setting a final design for the vapor chamber lid when is less than the second threshold value for evaporator temperature; and
fabricating a vapor chamber lid according to the final design.

16. (Currently Amended) An apparatus comprising:
a memory embodying computer executable instructions; and
at least one processor, coupled to the memory, and operative by the computer
executable instructions to facilitate a method of:
obtaining a putative design for a vapor chamber lid for an electronic device;
obtaining a steady state solution of governing equations of the putative design, wherein the governing equations include a thermal energy equation in a solid domain of the putative design and include continuity, momentum, and energy equations in vapor and liquid/wick domains of the putative design, by:
calculating evaporator mass flux, evaporator heat flux, and evaporator temperature from the governing equations using an estimated vapor core temperature as a boundary condition;
calculating condenser mass flux, condenser heat flux, and condenser temperature from the governing equations using evaporator mass flux, evaporator heat flux, and evaporator temperature as boundary conditions;
calculating a power error between power produced by the electronic device and power emitted to ambient from the governing equations using the evaporator mass flux, evaporator heat flux, evaporator temperature, condenser mass flux, condenser heat flux, condenser temperature, and estimated vapor core temperature as boundary conditions;
adjusting the estimated vapor core temperature using the power error; and
repeating calculations of the evaporator mass flux, evaporator heat flux, evaporator temperature, condenser mass flux, condenser heat flux, condenser temperature, and power error and adjustment of the estimated vapor core temperature until the power error is less than a first threshold value for power error; 
iteratively:
modifying the putative design in response to a difference between the evaporator temperature of the steady state solution and a threshold value for evaporator temperature, and 
obtaining a new steady state solution of the governing equations for the putative design; 
setting a final design for the vapor chamber lid when is less than the second threshold value for evaporator temperature; and
fabricating a vapor chamber lid according to the final design.

19. (Currently Amended) The apparatus of clam 16 wherein the method further comprises assembling the vapor chamber lid to an electronic device.

Allowable Subject Matter
Claims 1-2, 4-17, and 19-20 are allowed. The following is an examiner’s statement of reasons for allowance:

Patankar (Characterization, Modeling and Design of Ultra-Thin Vapor Chamber Heat Spreaders Under Steady-State and Transient Conditions, School of Mechanical Engineering, West Lafayette, Indiana, May 2019) focus on studying transport behavior in vapor chambers at ultra-thin form factors. Both steady-state section presents an experimental characterization technique, methodologies for the design of the vapor chamber wick structure, and a working fluid selection procedure. The transient section develops a low-cost, 3D, transient semi-analytical transport model used to explore the transient thermal behavior of thin vapor chambers.

Ranjan et al. (Modeling and Design Optimization of Ultrathin Vapor Chambers for High Heat Flux Applications, IEEE Transactions on Component, Packaging and Manufacturing Technology, Vol. 2, No. 9, September 2012) develops a numerical model for ultrathin vapor chambers, which is suitable for reliable prediction of the operation at high heat fluxes and small scales. 

As per claims 1, 10, and 16, the prior art of record and the Applicant’s admitted prior art as described in the instant application’s specification ¶ 0003-0004 and Figs. 3-4 teach:
obtaining a putative design for a vapor chamber lid for an electronic device;
obtaining a steady state solution of governing equations of the putative design, wherein the governing equations include a thermal energy equation in a solid domain of the putative design and include continuity, momentum, and energy equations in vapor and liquid/wick domains of the putative design, by:
calculating evaporator mass flux, evaporator heat flux, and evaporator temperature from the governing equations;
calculating condenser mass flux, condenser heat flux, and condenser temperature from the governing equations using evaporator mass flux, evaporator heat flux, and evaporator temperature as boundary conditions; and
repeating calculations of the evaporator mass flux, evaporator heat flux, evaporator temperature, condenser mass flux, condenser heat flux, condenser temperature;
but they do not teach:
calculating evaporator mass flux, evaporator heat flux, and evaporator temperature from the governing equations using an estimated vapor core temperature as a boundary condition;
calculating a power error between power produced by the electronic device and power emitted to ambient from the governing equations using the evaporator mass flux, evaporator heat flux, evaporator temperature, condenser mass flux, condenser heat flux, condenser temperature, and estimated vapor core temperature as boundary conditions;
adjusting the estimated vapor core temperature using the power error; and
repeating calculations of the evaporator mass flux, evaporator heat flux, evaporator temperature, condenser mass flux, condenser heat flux, condenser temperature, and power error and adjustment of the estimated vapor core temperature until the power error is less than a first threshold value for power error;
iteratively:
modifying the putative design in response to a difference between the evaporator temperature of the steady state solution and a second threshold value for evaporator temperature, and 
obtaining a new steady state solution of the governing equations for the putative design; 
setting a final design for the vapor chamber lid when the evaporator temperature is less than the second threshold value for evaporator temperature
	in combination with other limitations as recited in the claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CUONG V LUU whose telephone number is (571)272-8572.  The examiner can normally be reached on Monday-Friday 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen, can be reached on (571)272-3676.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300, an inquiry of a general nature or relating to the status of this application should be directed to the TC2100 Group receptionist: 571-272-2100.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/CUONG V LUU/Examiner, Art Unit 2148

/REHANA PERVEEN/Supervisory Patent Examiner, Art Unit 2148